On Petition eor Rehearing.
Hottel, J.
In a petition for rehearing in this case the appellant insists that this.court erred in its opinion dismissing the appeal, and the grounds upon which he predicates error as stated in his petition are substantially the same as those indicated and disposed of in an opinion by this court on rehearing in the case of Stout v. Stout, Admr. (1918), 68 Ind. App. 278, 114 N. E. 473, 115 N. E. 594.
For the reasons indicated in that opinion, the petition for rehearing in this case is overruled.
Note. — Reported in 114 N. E. 224, 115 N. E. 596. -